DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  the recitation of “the said assembly” in line 1-2 is suggested to change to - - the installation assembly - -.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “housing unit” in claims 1, 2, 6, 8-10, 12 and 14-16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loop (US 2015/0189770).
Regarding claim 1, Loop teaches an installation assembly for a radio frequency identification tag (fig. 3C), comprising: a first housing unit (300) installed on an instrument (tractor, trailer, tires, [0026]) and a second housing unit (304) which is snapped fitted with the first housing unit to form a receiving space for receiving a radio frequency identification tag (104) therein ([0029]-[0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loop in view of Warren (US 2014/0102136).
Regarding claim 2, Loop teaches all subject matter claimed as applied above.  Loop further teaches a substrate (304 or 306), wherein the first housing unit has a first opening (303) provided on the bottom of thereof and a second opening (303) provided on the top thereof; the substrate is disposed within and snapped-fitted with the first opening and fixed to the instrument; the second housing unit covers the second opening 
Loop fails to teach the cover substrate (304a or 306) is metal substrate.
However, Warren teaches an installation assembly for a radio frequency identification tag (fig. 2) comprising: first housing unit (14) installed on an instrument (16), a second housing unit (2) which is snapped fitted with the first housing unit to form a receiving space for receiving a radio frequency identification tag (6) therein; a metal substrate (8) is disposed within and snapped-fitted in the first housing unit ([0022]).
 In view of Warren’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Loop by incorporating the teaching as taught by Warren since it is just a matter of utilizing an alternative material for the cover substrate.
Regarding claim 3, Loop as modified by Warren teaches all subject matter claimed as applied above.  Loop further teaches wherein the first housing unit comprises a bottom wall (bottom surface of 300 which serves as bottom wall) with the first opening provided therein and side walls coupled to the bottom wall, and wherein the metal substrate (304) has a size greater than that of the first opening (303), which is disposed within the first housing unit and abutted against and snapped-fitted with the bottom wall (figs. 3A and 3B).
Regarding claim 4, Loop as modified by Warren teaches all subject matter claimed as applied above.  Both Loop and Warren further teach wherein a receiving slot is formed on the metal substrate, for receiving the radio frequency identification tag (Loop: 304, [0030].  Warren: 8, [0028]).

Regarding claims 8 and 9, Loop as modified by Warren teaches all subject matter claimed as applied above.  Loop further teaches the first housing unit is fixed and adhered to the instrument on the bottom thereof ([0029]).
Regarding claim 10, Loop as modified by Warren teaches all subject matter claimed as applied above.  Loop further teaches that wherein: the sectional area of the first housing unit is greater than that of the second housing unit and the second housing unit is within the first housing unit; or the sectional area of the first housing unit is smaller than that of the second housing unit and the first housing unit is encapsulated within the second housing unit (figs. 3A and 3B).
 Regarding claim 11, Loop as modified by Warren teaches all subject matter claimed as applied above.  Both Loop and Warren further teach wherein the installation assembly is a cuboid, a cube, a cylinder or has an irregular steric structure (Loop: fig. 3A.  Warren: fig. 5).
Regarding claim 12, Loop as modified by Warren teaches all subject matter claimed as applied above.  Both Loop and Warren further teach a radio frequency identification tag which is disposed within the receiving space formed by the first and second housing units (Loop: 104, fig. 3A.  Warren: 6, fig. 2).
Regarding claim 13, Loop as modified by Warren teaches all subject matter claimed as applied above.  Both Loop and Warren further teach an instrument body, 
Regarding claim 14, Loop teaches a method for installing an installation assembly for a radio frequency identification tag (104) on an instrument ([0026]), comprising: providing a first housing unit (300), with a first opening provided on the bottom thereof and a second opening provided on the top thereof (orifice 303 opens from the top opening to the bottom opening of the housing unit 300); providing a substrate (304a or 306), which is disposed within and snapped-fitted with the first opening (fig. 3B); fixing the substrate on the instrument (affixing to the instrument, i.e. tires); placing a radio frequency identification tag (104) within the space formed by the first housing unit and the substrate; providing a second housing unit (304); allowing the second housing unit to cover the second opening on the top of the first housing unit (figs. 3A-3C).
Loop fails to teach the substrate is metal substrate.
However, Warren teaches an installation assembly for a radio frequency identification tag (fig. 2) comprising: first housing unit (14) installed on an instrument (16), a second housing unit (2) which is snapped fitted with the first housing unit to form a receiving space for receiving a radio frequency identification tag (6) therein; a metal substrate (8) is disposed within and snapped-fitted in the first housing unit ([0022]).
 In view of Warren’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Loop by incorporating the teaching as taught by Warren since it is just a matter of utilizing an alternative material for the substrate.

Regarding claim 16, Loop teaches a method for installing an installation assembly for a radio frequency identification tag (104) on an instrument ([0026]), comprising: providing a first housing unit (300), with a first opening provided on the bottom thereof and a second opening provided on the top thereof (orifice 303 opens from the top opening to the bottom opening of the housing unit 300); providing a substrate (304a or 306), which is disposed within and snapped-fitted with the first opening (fig. 3B); fixing the substrate on the instrument (affixing to the instrument, i.e. tires); providing a second housing unit (304); placing a radio frequency identification tag (104) within the space formed by the second housing unit; allowing the second housing unit with the radio frequency identification tag placed therein to cover the second opening on the top of the first housing unit (figs. 3A-3C).
Loop fails to teach the substrate is metal substrate.
However, Warren teaches an installation assembly for a radio frequency identification tag (fig. 2) comprising: first housing unit (14) installed on an instrument (16), a second housing unit (2) which is snapped fitted with the first housing unit to form a receiving space for receiving a radio frequency identification tag (6) therein; a metal substrate (8) is disposed within and snapped-fitted in the first housing unit ([0022]).
.
Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loop as modified by Warren as applied to claim 2 above, and further in view of Bovet et al. (US 2016/0128798).
Regarding claim 6, Loop as modified by Warren teaches all subject matter claimed as applied above except for the first and second housing units are made of poly-ether-ether-ketone.
However, Bovet teaches an installation assembly (1, fig. 1) for a radio frequency identification tag (9) comprising a housing (7) installed on an instrument (5, fig. 7); wherein the housing is made of poly-ether-ether-ketone ([0064] and [0065]).
In view of Bovet’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Loop and Warren by incorporating the teaching as taught by Bovet in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of using an alternative material for the housing units.
Regarding claim 7, Loop as modified by Warren teaches all subject matter claimed as applied above.  Loop further teaches the radio frequency identification tag can be attached to tractor, trailer and tires ([0026]) through adhesive, fastener or 
However, Bovet teaches an installation assembly (1, fig. 1) for a radio frequency identification tag (9) comprising a metal substrate (3) that is welded to an instrument ([0069] and [0095]).
In view of Bovet’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Loop and Warren by incorporating the teaching as taught by Bovet in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of using an alternative attaching means to attach the housing units to the instrument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Blair (US 2010/0033309); Skoine et al. (US 8,282,011); Homanfar et al. (US 2018/0336381); Weisshaupt et al. (US 2014/0131454) and DeMaria et al. (US 2008/0132882) are cited because they are related to an installation assembly for a radio frequency identification that attached to an instrument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657.  The examiner can normally be reached on Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUYEN K VO/Primary Examiner, Art Unit 2887